167 Conn. 281 (1974)
STATE OF CONNECTICUT
v.
PHILIP BROOKS
Supreme Court of Connecticut.
Argued October 10, 1974.
Decision released October 22, 1974.
HOUSE, C. J., SHAPIRO, LOISELLE, MACDONALD and BONDANSKI, JS.
John R. Williams, for the appellant (defendant).
William F. Gallagher, special assistant state's attorney, with whom, on the brief, were Arnold *282 Markle, state's attorney, John J. Kelly and Ernest J. Diette, Jr., assistant state's attorneys, for the appellee (state).
PER CURIAM.
The defendant, Philip Brooks, was convicted in a jury trial of a sale of narcotics in violation of § 19-480 (a) of the General Statutes. He has appealed from the judgment rendered.
The sole ground of appeal briefed by the defendant was the claim that the court erred in refusing to instruct the jury that possession of heroin was a lesser included offense of the crime of sale of heroin. Of necessity, the defendant admits that unless this court reverses its decision in State v. Brown, 163 Conn. 52, 301 A.2d 547, he cannot prevail on this appeal. We adhere to our previous decision in State v. Brown, supra.
There is no error.